2022 IL App (1st) 200659-U
                                                                               FIFTH DIVISION
                                                                            FEBRUARY 10, 2022


                                          No. 1-20-0659

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
            Plaintiff-Appellee,                 )     Cook County.
                                                )
      v.                                        )     No. 91 CR 2282
                                                )
LAMONT WARE,                                    )     Honorable
                                                )     Jackie Portman-Brown,
            Defendant-Appellant.                )     Judge Presiding.
______________________________________________________________________________

       JUSTICE CUNNINGHAM delivered the judgment of the court.
       Presiding Justice Delort and Justice Connors concurred in the judgment.

                                             ORDER

¶1     Held: The trial court’s order denying the defendant leave to file his successive
             postconviction petition is vacated and the case is remanded to the trial court for
             further proceedings.

¶2     On September 20, 2019, the defendant-appellant, Lamont Ware, filed a pro se motion to

file a successive postconviction petition in the circuit court of Cook County alleging that his life

sentence is unconstitutional. The circuit court denied the defendant leave to file his successive

postconviction petition, and the defendant now appeals. For the reasons that follow, we vacate the
No. 1-20-0659


judgment of the circuit court of Cook County and remand the case for further postconviction

proceedings.

¶3                                        BACKGROUND

¶4     In 1991, the defendant was charged with two counts of first degree murder in the shooting

deaths of Ulysses McDonald and Leroy Taylor. The defendant was 20 years old at the time of the

shooting. Following a jury trial, the defendant was convicted of two counts of first degree murder.

The trial court declined to impose the death penalty and so the defendant received a mandatory life

sentence under the sentencing provisions then in effect. (Capital punishment has since been

repealed in Illinois.) For a more full recitation of facts leading up to the defendant’s conviction

and sentence, see People v. Ware, 264 Ill. App. 3d 650 (1994).

¶5     In 1995, the defendant filed a postconviction petition alleging that his trial counsel was

ineffective. The petition was summarily dismissed. On appeal, this court granted appellate

counsel’s motion to withdraw pursuant to Finley v. Pennsylvania, 107 S. Ct. 1990 (1987). People

v. Ware, No. 1-95-2754 (1996). The defendant subsequently sought to file two more

postconviction petitions but was denied the opportunity to do so by the trial court.

¶6     On September 20, 2019, the defendant filed a pro se motion in the trial court seeking to

file yet another successive postconviction petition, which is the subject of this appeal. In his

petition which was attached to the motion, the defendant alleged that his life sentence is

unconstitutional pursuant to the proportionate penalties clause of the Illinois Constitution. Citing

People v. Harris 2018 IL 121932, and People v. House, 2019 IL App (1st) 110580-B, the defendant

noted the recent trends in Illinois courts for sentencing youthful offenders under the age of 21. The

defendant’s petition cited a report regarding the brains of young adults. The report noted that brain


                                                -2-
No. 1-20-0659


development of young adults is more akin to adolescent brains. The petition went on to discuss

how courts are beginning to consider the not-yet developed brains of young adults as a factor in

sentencing.

¶7     The defendant’s petition explained that he was only 20 years old when he committed

murder, had dropped out of school in ninth grade, and had “bounced from household to household

as a youth.” He also stated that, growing up, he went to church every Sunday and played the drums.

The defendant further noted the underlying facts leading up to the murders, including that one of

the victims had sexually assaulted him when he was 18 years old:

                       “[A]ccording to the State[’s] own words during [the] sentencing hearing

                that ‘before the [defendant] committed the murders[,] he thought about it and after

                a while every thing [sic] just came down to him and he shot both victim’s [sic].[’]

                The latter is what the court decided was a mitigating factor to not impose death.”

The defendant asserted that, under those circumstances, his sentence was unconstitutional pursuant

to the proportionate penalties clause of the Illinois Constitution as applied to him. He requested a

new sentencing hearing, in which the trial court could consider his youthful characteristics at the

time of his offense and his potential for rehabilitation in resentencing him.

¶8     The trial court denied the defendant leave to file his successive postconviction petition. In

so ruling, the trial court noted that the defendant was not convicted under a theory of

accountability, such as the defendant in House, 2019 IL App (1st) 110580-B, to which the

defendant in this case compared his situation. Instead, the court noted that the defendant was “the

only actor who took the lives of two people.” The trial court stated that the defendant’s sentence

could not be described as shocking to the moral sense of the community such that it violated the


                                                -3-
No. 1-20-0659


proportionate penalties clause. In turn, the trial court held that the defendant had failed to establish

the prejudice necessary to file his successive postconviction petition. This appeal followed.

¶9                                          ANALYSIS

¶ 10   We note that we have jurisdiction to consider this matter, as the defendant filed a timely

notice of appeal. Ill. S. Ct. Rs. 606, 651(a), 373 (eff. July 1, 2017).

¶ 11   The defendant presents the following issue for our review: whether the trial court erred in

denying him leave to file his successive postconviction petition. He argues that he pled adequate

facts in his petition to establish that his life sentence violates the proportionate penalties clause of

the Illinois Constitution. The defendant asks us to vacate the trial court’s judgment denying him

leave to file his successive postconviction petition and remand this case for further postconviction

proceedings.

¶ 12   The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)) provides

a method by which convicted persons under a criminal sentence can assert that their constitutional

rights were violated. 725 ILCS 5/122-1 (West 2018); People v. Allen, 2019 IL App (1st) 162985,

¶ 29. The Act generally contemplates the filing of only one postconviction petition, and any claim

not presented in the initial petition is subsequently forfeited. 725 ILCS 5/122-1(f) (West 2018);

Allen, 2019 IL App (1st) 162985, ¶ 29. However, a court may grant a defendant leave to file a

successive postconviction petition if he demonstrates cause for failing to raise the claim in his

earlier petition and prejudice resulting from that failure. 725 ILCS 5/122-1(f) (West 2018); Allen,

2019 IL App (1st) 162985, ¶ 32. Under this cause-and-prejudice test, a defendant must establish

both cause and prejudice. Allen, 2019 IL App (1st) 162985, ¶ 32. “ ‘Cause’ is established when

the defendant shows that ‘some objective factor external to the defense impeded his ability to raise


                                                 -4-
No. 1-20-0659


the claim’ in his original postconviction proceeding.” Id. (quoting People v. Tenner, 206 Ill. 2d

381, 393 (2002)). And “ ‘[p]rejudice’ is established when the defendant shows that the ‘claimed

constitutional error so infected his trial that the resulting conviction violated due process.’ ” Id.

(quoting Tenner, 206 Ill. 2d at 393). If the defendant makes a prima facie showing of cause and

prejudice, the court should grant the defendant leave to file his successive postconviction petition.

People v. Ames, 2019 IL App (4th) 170569, ¶ 13. Still, “a defendant faces immense procedural []

hurdles when bringing a successive postconviction petition.” People v. Davis, 2014 IL 115595, ¶

14. “Leave of court to file a successive petition should be denied when it is clear from a review of

the successive petition and supporting documents that the claims raised fail as a matter of law or

are insufficient to justify further proceedings.” People v. Smith, 2014 IL 115946, ¶ 35. This court

reviews the denial of a defendant’s motion for leave to file a successive postconviction petition

de novo. Ames, 2019 IL App (4th) 170569, ¶ 11.

¶ 13   The basis for the defendant’s successive postconviction petition in this case is that his life

sentence is unconstitutional pursuant to recent case law governing the sentencing of juveniles and

young adult offenders, which is an evolving area of law. This recent trend began with the United

States Supreme Court’s decision in Miller v. Alabama, 132 S. Ct. 2455 (2012). In Miller, the

Supreme Court held that mandatory life sentences without the possibility of parole, imposed upon

juvenile defendants (those who are under 18 years old), are unconstitutional under the eighth

amendment of the United States Constitution because such sentences prevent the trial court from

considering the mitigating qualities of youth, such as the defendant’s age, background, and mental

and emotional development. Id. at 476, 489.




                                                -5-
No. 1-20-0659


¶ 14   In light of Miller and new sentencing protections for juveniles, the Illinois Supreme Court

opened the door for young adult offenders (those between the ages of 18 and 20) to demonstrate

that their own specific characteristics at the time of their offense were so like those of a juvenile

that the imposition of a life sentence, absent the safeguards established in Miller, violates the

proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11). People v.

Daniels, 2020 IL App (1st) 171738, ¶ 25; see People v. Thompson, 2015 IL 118151, ¶ 44 (the 19-

year-old defendant could not challenge his sentence as unconstitutional as applied to him pursuant

to Miller for the first time on direct appeal but was “not necessarily foreclosed” from asserting the

claim in postconviction proceedings). In People v. Harris, 2018 IL 121932, the Illinois Supreme

Court reversed this court’s holding that the 18-year-old defendant’s sentence of 76 years violated

the proportionate penalties clause of the Illinois Constitution. Id. ¶ 40. The court explained,

however, that the defendant did not raise his as-applied constitutional challenge in the trial court,

which meant that the trial court did not have an opportunity to hold an evidentiary hearing on the

constitutional claim and therefore did not make any findings of fact on the defendant’s specific

circumstances. Id. Our supreme court reasoned that, in turn, this court “held [the] defendant’s

sentence violated the Illinois Constitution without a developed evidentiary record on the as-applied

*** challenge.” Id. In so ruling, the supreme court set in motion a method for young adult offenders

to demonstrate, through an adequate factual record, that the tenets of Miller apply to them. Daniels,

2020 IL App (1st) 171738, ¶ 25. Notably, Illinois courts consider the sentencing claims of young

adult offenders under the proportionate penalties clause of the Illinois Constitution rather than the

eighth amendment of the United States Constitution. People v. Franklin, 2020 IL App (1st)

171628, ¶ 51.


                                                 -6-
No. 1-20-0659


¶ 15   Since our supreme court has opened the door for the Miller tenets to apply to young adult

offenders in sentencing, this court has remanded numerous cases for further postconviction

proceedings where the defendants, between the ages of 18 and 20, have yet to have the opportunity

to ask a court to consider factors which would establish that they were more akin to juveniles than

adults at the time of their offenses. See Franklin, 2020 IL App (1st) 171628, ¶ 63 (noting the recent

trend in treating offenders under 21 years old differently than adults in remanding the 18-year-old

defendant’s postconviction petition for further proceedings); Daniels, 2020 IL App (1st) 171738,

¶ 34 (remanding for further postconviction proceedings on the 18-year-old defendant’s petition

because the law has continued to trend in the direction of increased protections for youthful

offenders); People v. Ross, 2020 IL App (1st) 171202, ¶ 27 (ordering further proceedings on the

19-year-old defendant’s petition to allow the trial court to determine whether the defendant’s

individual characteristics at the time of the offense rendered him functionally younger than 19

years old); and People v. Bland, 2020 IL App (3d) 170705, ¶ 14 (held that the defendant, who was

19 years old at the time of his offense, pled enough facts to warrant further proceedings on his

claim that Miller applies to him where he had been diagnosed with an antisocial personality

disorder and exhibited symptoms similar to characteristics of juveniles).

¶ 16   The instant case, in which the defendant was 20 years old at the time of his offense, is

analogous to those recent cases involving youthful offenders. The cause prong of the cause-and-

prejudice test necessary to file a successive postconviction petition is not in dispute, as the

defendant filed his first postconviction petition in 1995, well before Miller was decided by the

United States Supreme Court. Miller gave rise to the series of cases providing sentencing

protections to juveniles and young adult offenders. See 725 ILCS 5/122-1(f) (West 2018) (a


                                                -7-
No. 1-20-0659


defendant “shows cause by identifying an objective factor that impeded his or her ability to raise

a specific claim during his or her initial post-conviction proceedings”). Nevertheless, the State

avers that the defendant failed to establish the prejudice prong of the cause-and-prejudice test

because he did not plead specific facts demonstrating that his personal circumstances qualify him

for the Miller tenets as required for a proportionate penalties clause violation. “[B]y definition, as-

applied constitutional challenges are dependent on the specific facts and circumstances of the

challenging party.” People v. House, 2021 IL 125124, ¶ 27.

¶ 17   However, the defendant explicitly pled, in his petition, facts to demonstrate his lack of

maturity at the time of the shooting. Among those pleadings, he stated that he had dropped out of

school in ninth grade and had “bounced from household to household as a youth,” living with

various relatives. He also cited recent case law and a report discussing the evolving science of

young adult brains. Additionally, the defendant’s petition noted that he had been sexually assaulted

by one of the victims prior to the murders, which undoubtedly could have a negative impact on the

emotional development of a young adult; the trial court even considered that factor in declining to

impose the death penalty in the defendant’s original sentencing. All of those details, while

minimal, have a potential bearing on the defendant’s emotional and mental development, and if

given an opportunity to develop a factually supportive record, could be sufficient to warrant further

proceedings under current Illinois law. “Although at the pleading stage the defendant is not

required to prove anything, he still needs to plead some facts justifying further proceedings.”

People v. Evans, 2021 IL App (1st) 172809, ¶ 19.

¶ 18   Our supreme court recently confirmed that an evidentiary hearing, where the record is fully

developed, is needed for a reviewing court to find that a young adult offender’s sentence violates


                                                 -8-
No. 1-20-0659


the proportionate penalties clause as applied to him. House, 2021 IL 125124, ¶ 31. As the trial

court did not hold an evidentiary hearing in this case, we cannot yet determine whether the

defendant’s sentence is unconstitutional. We do find, nevertheless, that the defendant adequately

pled sufficient personal facts to warrant an evidentiary hearing on his claim that his sentence

violates the proportionate penalties clause because the tenets of Miller apply to him. Such an

evidentiary hearing will allow the trial court to determine, based on a fully developed record,

whether the defendant’s individual characteristics at the time of the murders rendered him

functionally younger than 20 years old, and consequently, whether his life sentence is

unconstitutional. Accordingly, we vacate the trial court’s judgment denying the defendant’s

motion to file his successive postconviction petition and remand the case for further postconviction

proceedings.

¶ 19                                     CONCLUSION

¶ 20   For the foregoing reasons, we vacate the judgment of the circuit court of Cook County and

remand the case to that court for further proceedings consistent with this order.

¶ 21   Vacated and remanded.




                                               -9-